PER CURIAM.
This case is before us to review a decision of the District Court of Appeal, First District, reported at 402 So.2d 1322 (Fla. 1st DCA 1981). The district court held that respondent, who had been simultaneously convicted of three felonies, was entitled to be sentenced as a youthful offender under section 958.04(2), Florida Statutes (Supp. 1978), for the first felony, but not for the other two. It then certified the following question as one of great public importance.
Is a person excluded from a mandatory classification under section 958.04(2)(9), F.S. (Supp.1978) [sic ], when prior to sentencing the offender has been found guilty of a qualifying felony under the act and has simultaneously been found guilty of other felonies?
402 So.2d at 1324.
We have answered this question in the affirmative in State v. Goodson, 403 So.2d 1337 (Fla.1981). However, in doing so we also held that the defendant who has been convicted of more than one felony is not entitled to be sentenced as a youthful offender for any of the felonies. That portion of the district court’s opinion that is inconsistent with that holding is hereby vacated and this case is remanded for further consideration consistent with State v. Goodson.
It is so ordered.
SUNDBERG, C. J., and BOYD, OVER-TON, ALDERMAN and McDONALD, JJ., concur.